DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/15/22 has been entered.
Response to Amendment
Claims 1-10 remain pending in the application. Claims 4-10 are withdrawn from consideration. 
The rejection under 35 USC 112(a) is moot in view of the claim amendments. 
Applicant’s arguments regarding the rejection of claims 1-2 under 35 USC 103 as being unpatentable over Lee in view of Burdgick have been fully considered, but are not persuasive. The Applicant first argues the new limitation “the outer shroud ring is integrally formed as a first single member of an annular shape and the outer ring is integrally formed as a second single member of an annular shape” is not “disclose[d] or suggest[ed]” by the cited references. This is a conclusory argument without evidence. Lee teaches an outer shroud ring (52) and an outer ring (32) that are formed as discrete components. Figs. 4-5 show in detail the outer shroud ring is a single member. The outer ring is welded from two sections to form a single member (see Col. 5 lines 17-44).
The Applicant next argues the new limitation “the outer ring, the outer shroud ring, and the nozzle main body are simultaneously joined by the welding” is not “disclose[d] or suggest[ed]” by the cited references. This is a conclusory argument without evidence. Lee teaches welds (68-74) are applied to fix the inner and outer rings to the nozzle body in a single step (see Col. 5 lines 17-44). The rejection is maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US4509238) (“Lee”) in view of Burdgick (US2015/0139790).
Regarding claim 1, Lee teaches (Fig. 3) a method for manufacturing a nozzle diaphragm, comprising: a preparation step of preparing an inner ring (34) having an annular shape, a plurality of nozzles (20) each having an inner shroud (54) which comes into contact with an outer peripheral surface of the inner ring, and a nozzle main body (20) having an integral structure which protrudes outward from the inner shroud in a radial direction, an outer shroud ring (52) having a plurality of through-holes (56) penetrating in the radial direction with a size which enables each outer peripheral end portion of the nozzle main bodies to be inserted into each of the plurality of through-holes (see Fig. 3), and an outer ring (32) having an annular shape to be installed on an outer peripheral side with respect to the outer shroud ring, wherein the outer shroud ring is integrally formed as a first single member of an annular shape (see Figs. 4-5) and the outer ring is integrally formed as a second single member of an annular shape (the outer ring is welded from two sections to form a single member, see Col. 5 lines 17-44); a ring installation step of installing the outer shroud ring (Fig. 3); a nozzle installation step of installing the plurality of nozzles so that the inner shrouds are aligned, while inserting the outer peripheral end portion into each of the plurality of through-holes formed in the outer shroud ring, after the ring installation step (Fig. 3); an inner ring installation step of annularly installing the inner ring so that the outer peripheral surface of the inner ring is installed along the inner shroud, after the nozzle installation step (Fig. 3); an outer ring installation step of installing the outer ring outside the outer shroud ring, after the inner ring installation step (Fig. 3); and a welding step of welding the outer ring and the outer shroud ring to each other, and welding the inner ring and the inner shroud to each other in the circumferential direction (see welds 68, 70, 72, 74).
Lee fails to teach the inner ring comprising inner ring pieces that have arc shapes, and disposing the inner ring pieces in a circumferential direction and joining adjacent ones of the inner ring pieces by welding. 
In an analogous art, Burdgick teaches a steam turbine nozzle (Fig. 3) having inner ring pieces (46) that have arc shapes, wherein the inner ring pieces are disposed in a circumferential direction (Fig. 3) and joined by welding (Paragraph [0002]). Burdgick discloses this arrangement allows for removal and repair of individual segments (Paragraphs [0002-0003]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Lee and change the inner ring to be formed of pieces having arc shapes, and change the step of disposing the inner ring pieces to be in a circumferential direction and joining adjacent ones of the inner ring pieces by welding as taught by Burdgick to allow for removal and repair of individual segments.
Regarding claim 2, Lee in view of Burdgick teach the method of claim 1, and Lee further teaches (Fig. 3) in the welding step, the welding is also performed in a region between the outer ring and the outer peripheral end portion inside each of the plurality of through-holes (see element 64 and Col. 4 lines 10-33), and the outer ring, the outer shroud ring, and the nozzle main body are simultaneously joined by the welding (welds (68-74) are applied to fix the inner and outer rings to the nozzle body in a single step, see Col. 5 lines 17-44).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Burdgick and Penny (US3854843) (“Penny”).
Lee in view of Burdgick teach the method for manufacturing a nozzle diaphragm according to claim 1, but fail to teach in the outer ring installation step, the outer ring is fixed to the outer shroud ring by means of shrink-fitting.
In an analogous art, Penny teaches a stator shroud ring assembly. Penny teaches (Fig. 3) an outer ring (3) enveloping and shrink fit (Col. 3 lines 25-31) to an inner shroud ring (2). Thus, Penny teaches that shrink fitting is known in the art to secure stator rings to each other. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Lee in view of Burdgick and change the outer ring installation step, wherein the outer ring is fixed to the outer shroud ring by means of shrink-fitting as taught by Penny to secure the rings to each other. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON A CORDAY whose telephone number is (571)272-0383.  The examiner can normally be reached on M-F 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMERON A CORDAY/Examiner, Art Unit 3745
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745